            Case 3:18-cv-00145-WC Document 26 Filed 11/02/18 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                    EASTERN DIVISION

R. ALEXANDER ACOSTA,                )
Secretary of Labor, United          )
States Department of Labor,         )
                                    )
         Plaintiff,                 )
                                    )
    v.                              )                                Civil Action No.: 3:18-cv-145-WC
                                    )
SLOCUMB LAW FIRM, LLC, and          )
MICHAEL W. SLOCUMB (an individual), )
                                    )
         Defendants.                )

                                                    ORDER

         Before this Court is Plaintiff Secretary of Labor’s (“Plaintiff”) Motion for Service

by Publication and Motion for Extension of Time. Doc. 25. Plaintiff is requesting leave to

serve the Defendants Slocumb Law Firm, LLC (“SLF”) and Michael W. Slocumb

(“Slocumb”) by publication. The Federal Rules of Civil Procedure provide that service may

be made by “following state law for serving a summons in an action brought in courts of

general jurisdiction in the state where the district court is located or where service is made.”

Fed. R. Civ. P. 4(e)(1). The Court’s decision here will, therefore, turn on whether Alabama

law permits service by publication.1 For the reasons stated below, the Court DENIES

Plaintiff’s motion. Doc. 25.




1
 Although Fed. R. Civ. P. 4(e)(1) also permits service pursuant to the law “where service is made”, and Plaintiff has
attempted to serve Defendant Slocumb at a residence in Florida, Plaintiff has not asked this Court to consider its
motion under Florida law.
            Case 3:18-cv-00145-WC Document 26 Filed 11/02/18 Page 2 of 5



         According to the Alabama Rules of Civil Procedure, service by publication may be

permitted if three conditions have been met: (1) that the defendant has avoided service;2

(2) that the defendant’s present location or residence is unknown; and (3) that the process

server has failed to effect service upon the defendant and the process server has certified

that fact of failure. Ala. R. Civ. P. 4.3(c); see also Beasley v. United States, 162 F.R.D.

700, 701 (M.D. Ala. 1995). Further, when a defendant is a corporation, and a process server

has certified that process is not possible because the officers or agents have been absent

“from the state . . . for a period of thirty (30) days from the filing of the complaint or

because the officers or agents are unknown”, service by publication may be appropriate.

Ala. R. Civ. P. 4.3(c). A successful motion for service by publication must also include an

affidavit which “aver[s] specific facts of avoidance” that go beyond “[t]he mere fact of

failure of service.” Id. In other words, an affidavit in support of a motion for service by

publication must provide details of the purported avoidance of service by a defendant, and

not simply be a recitation of conclusory statements. See Fisher v. Amaraneni, 565 So. 2d

84, 88 (Ala. 1990) (holding “that the conclusory statements made in the plaintiffs’ affidavit

that the [defendants] were avoiding service, coupled with the process server’s failed

attempts to perfect service of process upon them” was not enough to authorize service by

publication).

         Plaintiff argues that Alabama law permits service by publication in this case. In

support of his argument, Plaintiff has submitted an affidavit from one of his attorneys,


2
 The Committee Comments to Rule 4.3 stress the importance of this “avoidance” requirement, which necessitates
some level of culpability on the part of a defendant, in order to avoid the “substantial constitutional questions [that]
may [otherwise] be posed”. Committee Comments to Ala. R. Civ. P. 4.3(c).

                                                            2
         Case 3:18-cv-00145-WC Document 26 Filed 11/02/18 Page 3 of 5



Jaslyn W. Johnson. Doc. 25-8. As previously discussed, Plaintiff must show that the

Defendants have actively avoided service in order to satisfy Rule 4.3(c)’s requirements.

       Evidence tending to show a defendant’s awareness of impending litigation may be

enough to satisfy Rule 4.3(c)’s “avoidance” requirement. See Davis v. Summler, No.

2:13cv840, 2014 WL 1492876, at *1-2 (M.D. Ala. Apr. 16, 2014) (holding that the

defendant had notice of forthcoming litigation and avoided service when the defendant

accepted a prior preservation letter, and an insurer for the defendant had contacted the

plaintiff). Plaintiff’s counsel states that “Defendants were aware of Plaintiff’s investigation

and the possibility of litigation if the parties did not reach a resolution,” but, aside from

this conclusory statement about what someone else is alleged to have known, Plaintiff fails

to provide any evidence supporting his assertion that Defendants were aware that the threat

of litigation was imminent or that Defendants are acting upon that perceived threat. Doc.

25-8 at 3; see also Doc. 25 at 5. In other words, Plaintiff provides no evidence showing

the proximity of any investigation to his filing of suit and no evidence tending to show

specific knowledge on the part of Defendants about the scope of any investigation, the

outcome of any investigation, or the likelihood of litigation following the investigation.

       Further, Plaintiff avers, through Jaslyn W. Johnson’s affidavit, that to the best of her

knowledge, Slocumb, SLF’s registered agent, has been out of the country for more than

thirty days since the filing of the complaint. Doc. 25-8 at 3. Plaintiff appears to base this

belief, at least in part, on the communications between the process server and the

Defendants’ employees. Id. However, neither the process server nor the United States

Marshals Service certified that Slocumb could not be served because he was absent from

                                              3
         Case 3:18-cv-00145-WC Document 26 Filed 11/02/18 Page 4 of 5



SLF’s home state of Alabama for thirty days from the filing of the complaint as required

by Rule 4.3(c). Ala. R. Civ. P. 4.3(c). The process server cited only to statements made by

the Defendants’ employees that Slocumb was “out on a vacation” and that it “may be a few

weeks before he returns”. Doc. 9 at 3. Because due process considerations require that the

service rules be “strictly construed in favor of the defendant,” Fifth Episcopal Dist. Dev.,

Inc. v. Associated Bldg. Servs., Inc., No. 2:16-cv-00213, 2016 WL 9340248, at *1 (N.D.

Ala. May 27, 2016), the court is disinclined to permit the remedy of service by publication

based upon so much speculation and attendant conclusory statements.

       There is no disputing that Plaintiff has worked hard to locate and serve the

Defendants. Plaintiff identified the three most recent addresses for Slocumb. Doc. 25-8 at

2. First, Plaintiff mailed a package containing various materials related to the lawsuit via

certified mail to the SLF address in Auburn, but the package was not accepted. Id. Plaintiff

then hired a process server to serve the Defendants, but after ten attempts, the process

server proved unsuccessful as well. Doc. 25-8 at 2-3. Also, the United States Marshals

Service attempted to serve the Defendants on three occasions at SLF’s address in Auburn.

Doc. 25-8 at 3. The United States Marshals Service did successfully serve somebody at the

SLF address on one occasion, but that person did not identify herself. Doc. 23. While their

efforts are not insubstantial, this inquiry requires a specific showing of activity on the part

of the Defendants, activity that tends to show culpability in the avoidance of service. On

the record presently before the Court, the undersigned cannot conclude that Plaintiff has

met his burden under Alabama law.



                                              4
         Case 3:18-cv-00145-WC Document 26 Filed 11/02/18 Page 5 of 5



      On March 1, 2018, Plaintiff filed his Complaint in this case. Doc. 1. On August 15,

2018, this Court issued an order granting Plaintiff’s third Motion for Extension of Time to

Effectuate Service, and noted that Plaintiff would need to propose an alternative means of

service in order to prevent dismissal of this case. Doc. 20. The complaint in this matter

was filed approximately eight months ago. Because Plaintiff has not established the

requisite elements to authorize service by publication under Alabama law, it is

      ORDERED that Plaintiff’s Motion (Doc. 25) is DENIED. It is further

      ORDERED that, on or before November 16, 2018, Plaintiff shall show cause why

this case should not be dismissed, without prejudice, for failure to serve process on the

Defendants.

      DONE this 2nd day of November, 2018.



                                  /s/ Wallace Capel, Jr.
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            5
